     Case 3:19-cv-00169-JLS-BGS Document 77 Filed 03/11/21 PageID.6181 Page 1 of 5



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL TESTONE, COLLIN                             Case No.: 19-CV-169 JLS (BGS)
      SHANKS, and LAMARTINE PIERRE,
12
      on behalf of themselves, all others                 ORDER (1) GRANTING
13    similarly situated, and the general public,         DEFENDANT’S EX PARTE
                                        Plaintiffs,       MOTION FOR ORDER
14
                                                          MODIFYING BRIEFING
15    v.                                                  SCHEDULE ON PLAINTIFFS’
                                                          MOTION FOR CLASS
16    BARLEAN’S ORGANIC OILS, LLC,
                                                          CERTIFICATION AND
17                                     Defendant.         (2) AMENDING BRIEFING
                                                          SCHEDULE AND HEARING DATE
18
19                                                        (ECF No. 74)
20
21          Presently before the Court is Defendant Barlean’s Organic Oils, LLC’s
22    (“Defendant”) Ex Parte Motion for Order Modifying Briefing Schedule on Plaintiffs’
23    Motion for Class Certification (“Ex Parte Mot.,” ECF No. 74), as well as Plaintiffs Michael
24    Testone, Collin Shanks, and Lamartine Pierre’s (collectively, “Plaintiffs”) Opposition
25    thereto (“Opp’n,” ECF No. 76).
26          Defendant seeks to extend the due date for its opposition to Plaintiffs’ Motion for
27    Class Certification by three (3) weeks. Ex Parte Mot. at 1. Defendant argues that good
28    cause exists for the extension because Defendant’s sole counsel, Gabriel G. Hedrick, has a

                                                      1
                                                                                19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 77 Filed 03/11/21 PageID.6182 Page 2 of 5



1     pre-planned vacation scheduled for the week of April 1, 2021, and because survey data
2     Defendant’s expert witness Sarah Butler intends to rely on will not be available until
3     around the week of March 29, 2021, which Ms. Butler will then need to review and analyze
4     and Defendant’s counsel will need to incorporate into its opposition to Plaintiffs’ Motion
5     for Class Certification. Id. at 2–3. Further, Defendant’s expert Stephanie Plancich will
6     need to incorporate and rely on the findings of Ms. Butler in her expert report, which
7     Defendant’s counsel will then need to incorporate into the opposition brief. Id. at 3.
8     Defendant argues that it was not dilatory in obtaining expert witnesses because “[its] needs
9     for preparing a meaningful opposition to Plaintiffs’ Motion is entirely dependent on the
10    arguments and evidence submitted by Plaintiffs,” so “[Defendant] could not know what
11    arguments and evidence Plaintiffs would rely on until they filed their motion.” Id. at 5.
12    And, even if Defendant could have anticipated in advance the need for survey evidence,
13    Defendant notes that the parameters of the survey may have required modification in light
14    of Plaintiffs’ Motion for Class Certification. Id. Defendant also argues that there was
15    “little sense” in spending significant resources on expert witnesses “if there was a potential
16    that Plaintiffs could be disqualified as class representatives” pursuant to Defendant’s
17    Motion to Disqualify, which was decided on January 4, 2021. Id. at 6 (citing ECF No. 64).
18    Finally, Defendant notes that its counsel was only substituted into the case on January 6,
19    2021, at which point fact discovery was largely complete and Defendant’s counsel needed
20    to get up to speed before being able to ascertain Defendant’s expert witness needs. Id.
21          Plaintiffs adamantly oppose Defendant’s request.          First, Plaintiffs argue that
22    Defendant will not be irreparably harmed absent relief because Defendant could instead
23    file a motion for decertification, a Daubert motion, or a motion in limine. Opp’n at 2–3.
24    Second, Plaintiffs argue that Defendant has not shown that it is without fault or that its
25    conduct is excusable. Id. at 3. Plaintiffs argue that Defendant should have known it would
26    need additional time to oppose the Motion for Class Certification when this Court, on
27    January 11, 2021, set a deadline of March 1, 2021 for Plaintiffs to file their Motion. Id.
28    (citing ECF No. 68). Plaintiffs further argue that Ms. Butler’s “survey is not actually

                                                    2
                                                                                  19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 77 Filed 03/11/21 PageID.6183 Page 3 of 5



1     rebuttal,” but rather independent and competing evidence, so Defendant’s decision to wait
2     to see Plaintiffs’ evidence and arguments was not reasonable. Id. at 5–6. Third, Plaintiffs
3     claim that, while Mr. Hedrick was only formally substituted as Defendant’s counsel of
4     record on January 6, 2021, Miles Scully of the same firm consented to the substitution on
5     December 18, 2020, so Mr. Hedrick has had since mid-December to familiarize himself
6     with this litigation. Id. at 6. Fourth, Plaintiffs argue that it is not certain that Ms. Butler
7     will not be able to complete her survey in time. Id. at 6–7. Fifth, Plaintiffs claim that
8     Defendant’s counsel initially was amenable to a hearing date in mid- to late April, which
9     would have required Defendant to file its opposition around the date recently set by this
10    Court. Id. at 7. Sixth, Plaintiffs argue that Mr. Hedrick is not Defendant’s sole counsel,
11    as Mr. Scully also has appeared, and other attorneys should be available to staff the matter,
12    as Defendant’s counsel work for one of the largest firms in the United States. Id. at 7–8.
13    Finally, Plaintiffs argue that Defendant does not justify its request for a three-week
14    extension, and that Defendant provides no corresponding extension to Plaintiffs and cuts
15    short the Court’s time to review the briefing on the Motion. Id. at 8.
16          The Court finds, as a whole, that it is appropriate to grant Defendant’s Ex Parte
17    Motion, but subject to modifications to minimize the prejudice to Plaintiffs and to provide
18    the Court with adequate time to prepare for the hearing. First, the Court notes that Plaintiffs
19    cite to this Court’s order in Raiser v. Casserly, Case No. 18-CV-1836, ECF No. 57 (Feb.
20    3, 2020), for the legal standard applicable to requests for ex parte relief. See Opp’n at 1–
21    2. However, the relevant facts and posture of Raiser are highly distinguishable from the
22    instant action and requested relief. Raiser involved a pro se plaintiff who had filed a total
23    of fourteen ex parte motions, seeking orders including, for example, that certain local rules
24    be deemed unconstitutional and that only Judge Sammartino, and not any Court staff, read
25    and research his filings. Id. at 1–2. The Court noted that these issues could be raised via
26    noticed motions, rendering ex parte relief inappropriate. Id. at 2–3.
27          Meanwhile, Plaintiffs filed their Motion for Class Certification on March 2, 2021,
28    and only secured the hearing date of May 20, 2021 the day prior to filing. See ECF No.

                                                     3
                                                                                   19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 77 Filed 03/11/21 PageID.6184 Page 4 of 5



1     70. This Court then set the briefing schedule for the Motion for Class Certification on
2     March 3, 2021, moving up the default date under the Local Rules on which Defendant’s
3     opposition to the Motion for Class Certification was due by five weeks. See ECF No. 71;
4     S.D. CivLR 7.1(e)(2). By the time the Order setting the briefing schedule issued, pursuant
5     to the twenty-eight day rule, the earliest hearing date for a noticed motion seeking to alter
6     the briefing schedule would have been April 1, 2021—the same day Defendant’s
7     opposition is due under the Court’s briefing schedule. See ECF No. 71; S.D. CivLR
8     7.1(e)(1). Obviously, under such circumstances, an ex parte motion is appropriate.
9           While Plaintiffs argue that Defendant would not be harmed irreparably by denying
10    the requested extension, the Court believes briefing a separate motion for decertification
11    would prejudice Plaintiffs by requiring them to incur additional legal fees to brief
12    separately another substantive motion. More importantly, it is not an efficient use of this
13    Court’s limited resources to decide multiple motions on the issue of class certification if
14    such a situation reasonably can be avoided. And, while Plaintiffs claim that a law firm as
15    large as the one representing Defendant should be able to provide coverage for Mr.
16    Hedrick, the Court is mindful that not all attorneys who appear in a matter are necessarily
17    privy to all of the facts of the case, and adding additional lawyers not only likely would
18    require Defendant’s approval but would necessitate additional time and expense to bring
19    those lawyers up to speed, thereby harming Defendant. Finally, the Court is not persuaded
20    that Defendant was dilatory in failing to secure experts while its Motion to Disqualify was
21    pending and while its new counsel was getting up to speed on the case, and the Court has
22    no desire to ruin Mr. Hedrick’s pre-existing family vacation plans—a courtesy the Court
23    would also extend to Plaintiffs’ counsel should the Parties’ positions be reversed.
24          Accordingly, the Court GRANTS Defendant’s Ex Parte Motion and extends the
25    deadline for Defendant to oppose Plaintiffs’ Motion for Class Certification by three (3)
26    weeks to April 22, 2021. However, in the interest of fairness, the Court reciprocally will
27    extend the time for Plaintiffs to file their reply by three (3) weeks, to May 27, 2021. To
28    accommodate the Court’s schedule and give it adequate time to prepare for the hearing, the

                                                    4
                                                                                 19-CV-169 JLS (BGS)
     Case 3:19-cv-00169-JLS-BGS Document 77 Filed 03/11/21 PageID.6185 Page 5 of 5



1     Court RESETS the hearing on the Motion for Class Certification to 1:30 p.m. on June 24,
2     2021. Should the Parties have any conflict with this amended briefing and hearing
3     schedule, they are to e-mail Chambers at efile_sammartino@casd.uscourts.gov with
4     alternative dates that are agreeable to all Parties.
5           IT IS SO ORDERED.
6     Dated: March 11, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     5
                                                                             19-CV-169 JLS (BGS)
